FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MICKEY C. WEBB,                        
                Plaintiff-Appellant,
                                            No. 04-35445
                v.
JO ANNE B. BARNHART,                         D.C. No.
                                           CV-03-00015-AA
COMMISSIONER, SOCIAL SECURITY
                                              OPINION
ADMINISTRATION,
              Defendant-Appellee.
                                       
        Appeal from the United States District Court
                 for the District of Oregon
          Ann L. Aiken, District Judge, Presiding

                 Argued and Submitted
          September 16, 2005—Portland, Oregon

                  Filed December 29, 2005

     Before: Raymond C. Fisher, Ronald M. Gould and
              Carlos T. Bea, Circuit Judges.

                  Opinion by Judge Fisher;
                   Dissent by Judge Bea




                            16779
16782                 WEBB v. BARNHART
                         COUNSEL

Linda S. Ziskin, Lake Oswego, Oregon, for the plaintiff-
appellant.

David M. Blume, Office of the General Counsel, Social
Security Administration, Seattle, Washington, for the
defendant-appellee.


                         OPINION

FISHER, Circuit Judge:

   Mickey C. Webb appeals the district court’s summary judg-
ment affirmance of the Commissioner of Social Security’s
final decision denying him disability insurance benefits under
Title II of the Social Security Act, 42 U.S.C. §§ 401-33. On
appeal, Webb contends that the administrative law judge
(“ALJ”) improperly found him to be not disabled at the sec-
ond step of the five-step evaluative process, and that substan-
tial evidence did not support the ALJ’s finding that Webb’s
impairments were not medically severe. We agree and
reverse.

                              I.

  In 1987, at the age of 35, Webb had his torso partially
crushed in an all-terrain vehicle accident. He suffered several
broken ribs and internal injuries and was hospitalized for a
week. Two years later, he collapsed at his job as a retail man-
ager and was taken to the emergency room, where he was
found to have elevated blood pressure. In 1991, Webb experi-
enced visual disturbances and memory loss; he underwent a
CAT scan, but its results were normal. Then, in 1994, he
began to have acute back pain that his doctor traced to the
ATV accident and a workplace injury in 1982 or 1983.
                       WEBB v. BARNHART                     16783
   During the next several years, Webb continued to suffer
from lower back pain and hypertension. He went on and off
a variety of medications. Although some had positive results,
their side effects were often intolerable. Because of his ail-
ments and the side effects of their treatment, Webb stopped
working.

   Although there are gaps in Webb’s treatment history, the
record before the ALJ included doctors’ reports and other
medical evidence documenting his problems. X-rays taken in
1994 showed “disc space narrowing” in his lower back. A
doctor’s report stated that “[d]egenerative disc disease [wa]s
suspected.” In 1995, after attempting to help a friend build a
garage door, Webb experienced severe hip pain; a clinical
report indicated that he endured similar hardship prior to that
“after getting in and out of small cars.” In 1996, he also began
to have knee pain. Doctors’ reports from that year reported
“tissue swelling” in Webb’s left knee and “some degenerative
changes medially and some minimal patellar spurring.”
Throughout this period, Webb’s back problems appear to
have been constant. His other conditions grew better or
became worse in correspondence with his ability to endure the
side effects of his therapeutic regimen.

  In 2000, Webb filed an application for disability insurance
benefits in which he alleged disability since 1991 due to back
pain, high blood pressure, memory loss, arm pain, weakness
and lack of sleep. Although Webb presented evidence of his
problems after 1997, his insurance coverage expired in that
year. The relevant period for the purpose of assessing his dis-
ability status, therefore, is prior to 1997. In 2002, after a hear-
ing, the ALJ found Webb not to be disabled. When the
Appeals Council denied Webb’s request for review, the ALJ’s
decision became the final agency decision for purposes of this
appeal. Pursuant to 42 U.S.C. § 405(g), Webb sought judicial
review of the Commissioner’s final decision in the district
court, which affirmed the ALJ. He appeals that judgment. We
16784                  WEBB v. BARNHART
have jurisdiction to hear Webb’s appeal under 28 U.S.C.
§ 1291.

                               II.

   We review the district court’s order affirming the Commis-
sioner’s denial of benefits de novo. Smolen v. Chater, 80
F.3d 1273, 1279 (9th Cir. 1996). We uphold the Commission-
er’s decision denying benefits if the Commissioner applied
the proper legal standard and there is substantial evidence in
the record as a whole to support the decision. Hoffman v.
Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986). Substantial evi-
dence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion. Richardson v.
Perales, 402 U.S. 389, 401 (1971).

                              III.

A.   Relevant Legal Framework

   [1] The Social Security Act defines disability as “the inabil-
ity to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less
than 12 months.” 42 U.S.C. § 423(d)(1)(A). A claimant bears
the burden of establishing disability under the Act. Tacket v.
Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). To determine
whether a claimant has established disability, an ALJ must
evaluate the evidence adduced by following a five-step,
sequential analysis. 20 C.F.R. § 404.1520.

   [2] At step one, the ALJ examines whether the claimant is
engaged in substantial gainful employment activity. Id.
§ 404.1520(a)(4)(i). At step two, the ALJ assesses whether the
claimant has a medically severe impairment or combination of
impairments that significantly limits his ability to do basic
work activities. Id. § 404.1520(a)(4)(ii). The “ability to do
                       WEBB v. BARNHART                    16785
basic work activities” is defined as “the abilities and aptitudes
necessary to do most jobs.” 20 C.F.R. § 404.1521(b). For pur-
poses of Webb’s petition, the most relevant activities include
the ability to perform “physical functions such as walking, sit-
ting, lifting, pushing, pulling, reaching, carrying, or han-
dling.” Id. An impairment is not severe if it is merely “a slight
abnormality (or combination of slight abnormalities) that has
no more than a minimal effect on the ability to do basic work
activities.” S.S.R. No. 96-3(p) (1996). If the ALJ finds that
the claimant lacks a medically severe impairment, the ALJ
must find the claimant not to be disabled. However, if the
ALJ concludes that the claimant does have a medically severe
impairment, the ALJ proceeds to the next steps in the
sequence.

   Steps three through five require the ALJ to evaluate
whether the claimant’s impairment satisfies certain statutory
requirements entitling him to a disability finding. If the
impairment does not, the ALJ must assess whether the claim-
ant remains capable of doing his prior work or engaging in
alternative employment. 20 C.F.R. § 404.1520(a)(4)(iii)-(v).

B.   Findings by the ALJ

   In assessing Webb’s petition, the ALJ first determined that
Webb was not engaged in any gainful employment activity.
At step two, the ALJ found that Webb did not have a medi-
cally severe impairment or combination of impairments prior
to the lapse in his insurance coverage in 1997. Having made
that finding, the ALJ ended his inquiry because there was no
way that Webb could prove he was disabled within the mean-
ing of the Act. It is this preemptive finding that Webb chal-
lenges.

  [3] An impairment or combination of impairments may be
found “not severe only if the evidence establishes a slight
abnormality that has no more than a minimal effect on an
individual’s ability to work.” Smolen, 80 F.3d at 1290 (inter-
16786                 WEBB v. BARNHART
nal quotation marks omitted) (emphasis added); see Yuckert
v. Bowen, 841 F.2d 303, 306 (9th Cir. 1988). The Commis-
sioner has stated that “[i]f an adjudicator is unable to deter-
mine clearly the effect of an impairment or combination of
impairments on the individual’s ability to do basic work activ-
ities, the sequential evaluation should not end with the not
severe evaluation step.” S.S.R. No. 85-28 (1985). Step two,
then, is “a de minimis screening device [used] to dispose of
groundless claims,” Smolen, 80 F.3d at 1290, and an ALJ may
find that a claimant lacks a medically severe impairment or
combination of impairments only when his conclusion is
“clearly established by medical evidence.” S.S.R. 85-28.
Thus, applying our normal standard of review to the require-
ments of step two, we must determine whether the ALJ had
substantial evidence to find that the medical evidence clearly
established that Webb did not have a medically severe impair-
ment or combination of impairments. See also Yuckert, 841
F.2d at 306 (“Despite the deference usually accorded to the
Secretary’s application of regulations, numerous appellate
courts have imposed a narrow construction upon the severity
regulation applied here.”).

   [4] In this case, the ALJ found that Webb lacked a medi-
cally severe impairment or combination of impairments
despite objective medical evidence demonstrating back pain,
hypertension, knee pain, hip pain, visual disturbances, mem-
ory loss, diverticulitis, lack of sleep, difficulty performing
physical tasks and lack of employment from 1991 through
1997. Although the medical record paints an incomplete pic-
ture of Webb’s overall health during the relevant period, it
includes evidence of problems sufficient to pass the de
minimis threshold of step two. See Smolen, 80 F.3d at 1290.
And although Webb ultimately bears the burden of establish-
ing his disability, see Bowen, 482 U.S. at 146, the ALJ had
an affirmative duty to supplement Webb’s medical record, to
the extent it was incomplete, before rejecting Webb’s petition
at so early a stage in the analysis. See 20 C.F.R.
§ 404.1512(e)(1); S.S.R. 96-5p (1996). “In Social Security
                      WEBB v. BARNHART                    16787
cases the ALJ has a special duty to fully and fairly develop
the record and to assure that the claimant’s interests are con-
sidered.” Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983)
(per curiam). The ALJ’s duty to supplement a claimant’s
record is triggered by ambiguous evidence, the ALJ’s own
finding that the record is inadequate or the ALJ’s reliance on
an expert’s conclusion that the evidence is ambiguous. See
Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001).
Here, the medical evidence was sufficiently ambiguous to
trigger the ALJ’s duty because of the obvious vicissitudes in
Webb’s health, particularly the ways in which his conditions
improved and worsened as a result of the afflictions and their
treatments.

   [5] Moreover, on the record that does exist, the ALJ’s rea-
sons for rejecting Webb’s complaints at step two are not sub-
stantial enough to meet the “clear and convincing” standard
when balanced against Webb’s doctors’ contemporaneous
observations, some objective tests and Webb’s subjective
complaints. See Reddick v. Chater, 157 F.3d 715, 722 (9th
Cir. 1998) (“Unless there is affirmative evidence showing that
the claimant is malingering, the Commissioner’s reasons for
rejecting the claimant’s testimony must be clear and convinc-
ing.”) (internal citation and quotation marks omitted). The
ALJ found that Webb’s “subjective complaints” and “asser-
tions regarding the disabling extent of his functional limita-
tions . . . [we]re exaggerated, and not credible” because Webb
was not under constant treatment, Webb was capable of per-
forming household tasks and Webb sought employment dur-
ing the relevant period. However, the medical record indicates
that Webb’s effort to have his hypertension treated often
resulted in new afflictions and complications due to the dele-
terious side effects of his medication. The record also includes
x-rays showing “disc space narrowing” in his lower back and
his doctor’s opinion that Webb may have suffered from “de-
generative” back conditions and “disc fragmentation or signif-
icant herniation.” That Webb sought employment suggests no
more than that he was doing his utmost, in spite of his health,
16788                     WEBB v. BARNHART
to support himself.1 “The mere fact that a plaintiff has carried
on certain daily activities, such as grocery shopping, driving
a car, or limited walking for exercise, does not in any way
detract from [his] credibility as to [his] overall disability. One
does not need to be ‘utterly incapacitated’ in order to be dis-
abled.” Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir.
2001) (internal citation omitted).

   The ALJ also viewed Webb’s objective medical evidence
simply as part of “the claimant’s subjective complaints” when
finding Webb’s assertions to be “exaggerated, and not credi-
ble.” Credibility determinations do bear on evaluations of
medical evidence when an ALJ is presented with conflicting
medical opinions or inconsistency between a claimant’s sub-
jective complaints and his diagnosed conditions. See, e.g.,
Batson v. Comm’r of Soc. Sec. Adm’n, 359 F.3d 1190, 1195
(9th Cir. 2004). But there is no inconsistency between Webb’s
complaints and his doctors’ diagnoses sufficient to doom his
claim as groundless under the de minimis standard of step
two. Webb’s clinical records did not merely record the com-
plaints he made to his physicians, nor did his physicians dis-
miss Webb’s complaints as altogether unfounded. To the
contrary, the doctors’ reports and test results usually corre-
sponded with the afflictions Webb perceived, particularly his
hypertension, the side effects of his treatment and the interac-
tion of some drugs (his pain killers) with others (his hyperten-
sion medication) in his therapeutic regimen. There is not, in
   1
     The ALJ determined that the record depicted “a pattern of only transi-
tory and intermittent medical conditions rather than any chronic condition
which would produce significant work-related restrictions.” Webb might
not have suffered from a single, chronic condition during the relevant
period, but he has submitted evidence of a combination of impairments
that, on this record, appears to have prevented him from engaging in gain-
ful activity on a sustained basis. See 20 C.F.R. § 404.1512(a). In Gatliff
v. Com. of Soc. Sec., 172 F.3d 690, 691 (9th Cir. 1999), we held that
“[s]ubstantial gainful employment cannot be pieced together from a col-
lection of insubstantial attempts” like Webb’s vain efforts between 1991
and 1997.
                       WEBB v. BARNHART                    16789
this instance, the total absence of objective evidence of severe
medical impairment such as was the case in Ukolov v. Barn-
hart, 420 F.3d 1002 (9th Cir. 2005), where we affirmed a
finding of no disability at step two when even the claimant’s
doctor was hesitant to conclude that any of the claimant’s
symptoms and complaints were medically legitimate. Id. at
1006.

   [6] We do not intimate that Webb will succeed in proving
that he is disabled and entitled to disability insurance benefits.
But we do hold that the ALJ lacked substantial evidence to
find that the medical evidence clearly established Webb’s lack
of a medically severe impairment or combination of impair-
ments. The ALJ should have continued the sequential analysis
beyond step two because there was not substantial evidence
to show that Webb’s claim was “groundless.” See Smolen, 80
F.3d at 1290.

  REVERSED and REMANDED.



BEA, Circuit Judge, dissenting:

   We review the district court’s judgment de novo to deter-
mine whether the administrative law judge’s (ALJ’s) decision
is supported by substantial evidence in the record as a whole
and applies the correct legal standards. Osenbrock v. Apfel,
240 F.3d 1157, 1162 (9th Cir 2001). Substantial evidence is
such relevant evidence that a reasonable mind might accept as
adequate to support a conclusion. Id. The ALJ’s findings must
be upheld if they are supported by inferences reasonably
drawn from the record. Id. If evidence exists to support more
than one rational interpretation, this court must defer to the
ALJ’s decision. Id. Because a thorough review of Mickey
Webb’s medical records shows that there is substantial evi-
dence to support the ALJ’s determination that Webb did not
16790                     WEBB v. BARNHART
suffer from a severe impairment during the relevant period, I
respectfully dissent.

                                    I.

   In June 1987 Webb was involved in an ATV accident that
resulted in multiple rib fractures and possible facial injures.
X-rays of the thoracic and cervical spines taken at the time
were “essentially unremarkable.” There is no evidence of fur-
ther medical treatment, to such spines or otherwise, until
August 1989 when Webb sought emergency room treatment
for weakness and numbness in his left arm. Webb reported
that he had felt weak for a number of years. The examining
physician determined that the symptoms were caused either
by stress or hypertension and recommended that Webb eat
breakfast and lunch (which he had not done that day). Webb
continued to maintain steady employment following the ATV
injury until 1991.1

   In October 1991, Webb reported visual disturbance and
memory loss. A CT scan of the brain revealed “no evidence
of hypertensive bleed or other intraparenchymal [organ tissue]
abnormalities.”

   On April 9, 1992, Webb reported to Dr. Donnelly that he
had been doing quite well and had no problems with head-
aches or visual discomfort or transient ischemic attack symp-
toms2 since his blood pressure had been under control. Dr.
Donnelly noted, “evidently he quit his job as he was just kind
of ‘puttering around.’ ” Webb’s hypertension was also “under
good control.”
  1
     Webb’s alleged onset date of disability is August 1, 1991, when he
stopped working.
   2
     A brief episode of cerebral ischemia (deficient supply of blood to the
brain) that is usually characterized by temporary blurring of vision, slur-
ring of speech, numbness, or paralysis.
                          WEBB v. BARNHART                         16791
   On December 7, 1993, Webb sought medical treatment
after a foreign body hit his right eye while he was working
with a table saw.3 In October 1994, Webb was treated for
lower back pain. It was noted that Webb had discontinued his
hypertension medication in April 1992 due to fatigue, but had
not gone to see a doctor since then. Dr. Naymik noted that
Webb’s hypertension was “poorly controlled” and prescribed
Dilacor (hypertension medication) and Relafen (pain medica-
tion). A chest x-ray was within normal limits with poor reso-
lution of the thoracic vertebrae, and an electrocardiogram
(EKG) was also normal.

   On November 7, 1994, Webb reported that he was feeling
better with regard to his upper extremity pain, neck pain, and
blood pressure, and now wanted to “deal with his low back
pain.” Webb traced his back problems to a 1983 work injury,
rather than the 1987 ATV accident, but explained that he had
not sought care since that time despite recurrent episodes of
back pain. Webb explained that his back “[gave] way” some-
times if he stood in one place and he occasionally fell down.

   The “clinical sheet” prepared by Dr. Naymik notes that
Webb’s blood pressure was “much improved” and that Webb
was to continue taking Relafen and Dilacor daily. Webb’s left
shoulder, arm and mid-thoracic back pain symptoms had
improved with anti-inflammatory medications. Dr. Naymik
further noted that Webb’s “[b]ack is straight to palpation.
Deep tendon reflexes are symmetrical. Straight leg raising is
negative. Upper extremity left arm deep tendon reflexes are
good.” An x-ray of the lower back “demonstrated disc space
narrowing at L4-L5” and Dr. Naymik suspected degenerative
disease. Dr. Naymik advised Webb to “continue to protect his
lower back and to do appropriate low back exercises.” He also
suggested Webb consider an MRI scan and/or neurosurgical
  3
   A small metallic foreign object was removed and he was discharged
“in good condition.” Webb does not allege any change in his vision result-
ing from this injury.
16792                   WEBB v. BARNHART
evaluation to check for “disc fragmentation or significant
herniation at the L4-L5 level” but Webb said he needed to
think it over.

   On February 3, 1995, Webb reported injuring his left hip
during the previous week while helping a friend build garage
doors. Webb reported that he had experienced similar pain “3
to 6 months ago after getting in and out of small cars.” He
described his general health as “good” and noted that he con-
tinued to take blood pressure medication without side effects.
It was further noted that he remained unemployed and spent
his days working around the house. Webb reported that he
exercised by walking five miles twice a week.

   In April 1996, Webb was treated for a blistered right hand,
possibly related to weeding, or mechanical work involved in
installing brakes on his car. In May 1996, Webb presented
with complaints of left knee pain and swelling that had lasted
about a week. Webb had fluid in his knee, but an x-ray
revealed only “minimal degenerative changes.”4 A medical
report from the next month noted that the knee was “quite a
bit better.”

   On July 8, 1996, Webb complained of back pain when he
lied down, and reported that he napped daily. Webb’s blood
pressure was elevated and Dr. Naymik switched him to a new
hypertension medication (Norvasc). Physician’s notes from
July 17, 1996 indicated that Webb was taking his medication
without side effects and it “seem[ed] to be lowering his B/P
[blood pressure] adequately.” On September 26, 1996, Webb
reported continuing back pain, and requested more Relafen, a
pain medication which “worked for him.”

  In November 1996, Webb was briefly treated for an epi-
sode of intestinal problems. Dr. Naymik assessed him with
possible diverticulitis (inflammation of the colon), which was
  4
   Webb was age 44 at this point.
                           WEBB v. BARNHART                          16793
getting better, or gastroenteritis (inflammation of the stomach
or intestines), and prescribed antibiotics.

   There is no evidence of medical treatment during 1997.
Webb’s insured status expired on September 30, 1997. There-
fore, the relevant period for his disability status is only that
which predates September 30, 1997. See 20 C.F.R.
 §§ 404.981, 422.210.

   In 2000, Webb filed an application for disability insurance
benefits, alleging disability since 1991 due to back pain, high
blood pressure, arm pain, weakness and lack of sleep. After
his application was denied initially, and upon reconsideration,
Webb applied for a hearing before an ALJ. The ALJ deter-
mined that Webb was not disabled because he did not suffer
from a severe impairment during the relevant period.

                                    II.

   In assessing the severity of Webb’s alleged impairments,
the ALJ properly considered the medical evidence and noted,
“[T]reating records from his 1991 alleged onset date through
his 1997 date last insured are relatively sparse, and depict a
pattern of only transitory and intermittent medical conditions
rather than any chronic condition which would produce sig-
nificant work-related restrictions.” Substantial evidence sup-
ports the ALJ’s assessment.5
  5
    The majority attempts to excuse Webb’s failure to provide sufficient
evidence of a severe disability by asserting that “[t]he ALJ had an affirma-
tive duty to supplement Webb’s medical record, to the extent it was
incomplete, before rejecting Webb’s petition at so early a stage in the
analysis.” Majority Op. 16786. As the majority recognizes, however,
although an ALJ “has an independent duty to fully and fairly develop the
record,” Smolen, 80 F.3d at 1288, this duty is triggered by ambiguous evi-
dence, or the ALJ’s own finding that the record is inadequate to allow for
proper evaluation of the evidence. Tonapetyan v. Halter, 242 F.3d 1144,
1150. Neither was the case here. Here, the sporadic nature of Webb’s
medical records supports the ALJ’s determination that Webb’s impair-
ments were not severe. During the administrative process, Webb never
asserted that his medical records were incomplete and, as the majority rec-
ognizes, Webb ultimately bore the burden of establishing disability, and
had a duty to provide evidence of such disability. Bowen, 482 U.S. at 146.
16794                      WEBB v. BARNHART
   As noted above, Webb’s October 1994 chest x-ray was
within normal limits with poor resolution of the thoracic ver-
tebrae. An electro-cardiogram (“E.K.G.”) performed at the
same time was also normal. In May 1996, Webb sought treat-
ment for fluid in his knee, but an x-ray revealed only “mini-
mal degenerative changes,” and a medical report from the
next month noted that the knee was “quite a bit better.” A
lumbar x-ray taken in July 1996 was unremarkable, and
Webb’s doctor reported that Webb’s symptoms were con-
trolled with medication. Physician’s notes from July 17, 1996
indicated that Webb was taking his medication without side
effects and that the medication seemed to be lowering his
blood pressure adequately.6 On September 26, 1996, Webb
  6
    The majority states: “During the next several years, Webb continued
to suffer from lower back pain and hypertension. He went on and off a
variety of medications. Although some had positive results, their side
effects were often intolerable. Because of his ailments and the side effects
of their treatment, Webb stopped working.” Majority Op. 16783. During
his testimony before the ALJ, Webb stated that when his blood pressure
is lowered to a normal level (by medication) he feels “sluggish,” “weak
and sleepy.” Webb explained that he tried about 20 different medications
over the years but when his “pressure would get down to where it belongs
— which is basically 120/80 — when I’m at that level, I can’t operate and
I hurt and ache. I can operate at 140 — 150 over 95 or so. That’s where
I try to operate at this day. I can handle it. That’s too high, but I can at
least function. Or my pain pills, they ruin my blood pressure so I try to
monitor it accordingly. [Q: Okay. So you feel better when your blood
pressure is high] A: Yes.”
   As explained above, Webb’s medical records provide substantial evi-
dence to support the ALJ’s determination that the side effects of Webb’s
medication did not constitute a severe impairment, much less were they
intolerable. In summary, On October 27, 1994 Dr. Naymik prescribed
Dilacor (hypertension medication) and Relafen (pain medication). On
November 7, 1994, Dr. Naymik noted that Webb’s blood pressure and
upper extremity pain was “much improved” and instructed Webb to con-
tinue taking his medication daily. On February 3, 1995, Webb reported
that he continued to take his blood pressure medication without side effects
and described his general health as “good.” On July 8, 1996, Dr. Naymik
switched Webb to a new hypertension medication (Norvasc), and physi-
cian’s notes from July 17, 1996 indicate that Webb was taking his medica-
tion without side effects and it “seem[ed] to be lowering his B/P [blood
pressure] adequately.”
                      WEBB v. BARNHART                    16795
requested more Relafen, a pain medication which “worked for
him.” There is no evidence of medical treatment during 1997
and Webb’s insured status expired on September 30, 1997.

   As the ALJ also noted, Webb’s activities during the rele-
vant period, as reported in his medical records, including
working with a table saw, doing normal household chores,
and walking five miles twice a week, were not consistent with
a severe disability. Id. See 20 C.F.R. § 404.1521(a) (“An
impairment or combination of impairments is not severe if it
does not significantly limit [the] physical or mental ability to
do basic work activities.”); 20 C.F.R. § 404.1521(b) (defining
“basic work activities” as the “abilities and aptitudes neces-
sary to do most jobs” including physical functions such as
walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling).

   Because the ALJ’s determination that Webb did not suffer
from a severe impairment at step-two of the five-step sequen-
tial analysis was supported by substantial evidence I would
affirm the ALJ’s finding that Webb is not disabled within the
meaning of the Social Security Act.